878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.S.B. CONSTRUCTION CO., INC., Appellant,v.The UNITED STATES, Appellee.
No. 89-1028.
United States Court of Appeals, Federal Circuit.
June 29, 1989.

Before RICH, Circuit Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
S.B. Construction Company appeals the final decision of the Postal Service Board of Contract Appeals, 88-3 BCA (CCH) p 20,842 (June 3, 1988), which on reconsideration affirmed its earlier opinion in the case, 88-2 BCA (CCH) p 20,571 (February 22, 1988).  The claim before the board challenged the contracting officer's denial of an equitable adjustment for an alleged overrun of estimated backfill.


2
Our scope of review is limited by 41 U.S.C. Sec. 609(b) (1982).  Upon consideration of the contract, the opinions of the board, the briefs and relevant papers from the record supplied to us by the parties, and after oral argument, we are fully satisfied that the board's decision was factually valid and sufficient and correct as a matter of law.  We affirm.